                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE



UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )      No. 2:18-CR-017
                                                 )
STACY JO FERGUSON                                )


                                       ORDER

       The defendant previously filed an unopposed motion to extend her surrender date,

which the Court denied due to the absence of cited authority. [Docs. 1637, 1638]. Now

before the Court is the defendant’s motion to reconsider [doc. 1639], which arguably cures

the deficiencies cited by the Court.

       In light of the unopposed status of the defendant’s request, the motion [doc. 1639]

is GRANTED. The defendant shall surrender for service of her sentence at the institution

designated by the Bureau of Prisons before 2:00 p.m. on June 1, 2020, or at a later date if

so notified by the United States Marshal.



              IT IS SO ORDERED.

                                                        ENTER:



                                                               s/ Leon Jordan
                                                         United States District Judge




Case 2:18-cr-00017-RLJ-CRW Document 1640 Filed 03/25/20 Page 1 of 1 PageID #:
                                  10401
